 Case 07-11753          Doc 329       Filed 08/13/19 Entered 08/13/19 14:28:17                    Desc Main
                                       Document     Page 1 of 20



                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION


In re:                                                      )
                                                                      Chapter 7
WILLIAM D. KWIATEK,                                         )         Case No. 07-11753-MSH

                                   Debtor.                  )


  MOTION BY CHAPTER 7 TRUSTEE FOR ENTRY OF ORDER APPROVING AND
 ESTABLISHING SALE PROCEDURES AND TERMINATION FEE PROVISIONS IN
 CONNECTION WITH SALE OF ASSETS FREE AND CLEAR OF LIENS,CLAIMS,
                   INTERESTS AND ENCUMBRANCES
            (Determination Requested in Advance ofSa]e Motion)

         Harold B. Murphy,in his capacity as Chapter 7 Trustee (the "Trustee")of the above-

referenced debtor (the "Debtor"), hereby requests entry of an order approving and establishing

certain sale procedures(the "Sale Procedures") and a termination fee (the "Termination Fee")

in connection with the Motion by Chapter 7 Trusteefor Entry ofan Order Authorizing and

Approving: (I) Sale ofAssets By Private Sale, Free and Clear ofLiens, Claims, Encumbrances

and Interests; and (II) Grant ofGeneral Release (the "Sale Motion")filed concurrently

herewith. The Trustee further requests that the Court approve the form of notice (the "Notice")

ofthe Sale Motion as set forth below.

         In the Sale Motion, the Trustee seeks approval ofthe Agreement Regarding Purchase and

Sale ofMembership Interests and Claims(the "Sale Agreement")1 by and between the Trustee

and Anlyn Associates, Inc.(the "Buyer")that contemplates the sale of(i)the membership

interests of Consolidation USA II, Inc.("Consolidation II"), the Debtor's wholly owned

corporation, in Excalibur I, LLC("Excalibur I"); and (ii) any asserted claims ofthe Trustee, the


                                                                                                        Agreement.
~ Capitalized terms not otherwise defined in this motion shall have the meanings given them in the Sale
 Case 07-11753           Doc 329       Filed 08/13/19 Entered 08/13/19 14:28:17                     Desc Main
                                        Document     Page 2 of 20



Debtor and Consolidation II against the other members of Excalibur I, including against the

Buyer and related third parties, and a release of such claims, as more fully set forth in the Sale

Motion and the Sale Agreement, free and clear of all liens, claims, interests and other

encumbrances, to the Buyer for the purchase price of$100,000.

        The Trustee respectfully requests that the Court determine and schedule any hearing on

this sale procedures motion (the "Sale Procedures Motion")2 in advance of setting a

counteroffer deadline, objection deadline and a hearing date with respect to the Sale Motion

because the Sale Agreement and Rule 6004-1(c)(2) ofthe Massachusetts Local Bankruptcy

Rules("MLBR")require that the Trustee obtain advance approval ofthe Sale Procedures and

Termination Fee set forth herein. In further support ofthis Sale Procedures Motion, the Trustee

states as follows:

                                               JURISDICTION

         1.      This Court has jurisdiction to consider and determine this motion pursuant to 28

U.S.C. § 1334. This is a core proceeding within the meaning of28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.       The statutory predicates for the relief requested in this motion include Section 363

ofthe Bankruptcy Code, Rule 6004 of the Federal Rules of Bankruptcy Procedure, and MLBR

6004-1.

                                               BACKGROUND

        3.        On March 26, 2007(the "Petition Date"), the Debtor filed a voluntary petition

for relief under Chapter 7 of the Bankruptcy Code, and thereafter the Trustee was appointed.


                                                                                                is not meant to be a
2 This Sale Procedures Motion contains summaries of various terms ofthe Sale Agreement but
                                                     additional terms and  conditions. In the event  of a conflict
substitute for the Sale Agreement, which may contain
between this motion and the Sale Agreement, the Sale Agreement   shall control.




                                                         2
  Case 07-11753        Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17              Desc Main
                                    Document     Page 3 of 20



        4.      Among the Debtor's assets are his one hundred percent interest in Consolidation

II, a Massachusetts corporation which in turn owns one-third ofthe membership interests (the

`Interest")in Excalibur I, a New York limited liability corporation.

        5.      The Trustee asserts that in his capacity as Chapter 7 trustee of the Estate ofthe

 Debtor and sole stockholder of Consolidation II, he holds, on behalf of the Estate, the Debtor and

 Consolidation II, certain claims, causes of action and actions, whether known or unknown,

 matured or unmatured, foreseen or unforeseen, direct or indirect, assertable directly or

 derivatively, in contract or tort, or in law or equity (collectively, the "Claims") against the

 Buyer, Excalibur I, Excalibur II, LLC,a New York limited liability company, Consolidation

 USA,Inc., a Massachusetts corporation, the estate of Melvin Schreiber, Jeffrey A. Schreiber,

 Gary E. Schreiber, Suzanne E. Zwicker, Schreiber/Cohen, LLC an Indiana limited liability

 company and/or Moses and Schreiber, LLP,a New York limited liability partnership

(collectively, the "Released Parties")including, without limitation, in connection with Excalibur

 I's operations and its alleged failure to pay profits owed to Consolidation II, the Debtor's wholly

 owned corporation. The Released Parties dispute the Claims.

        6.      The Trustee has determined to enter into the Sale Agreement with the Buyer in

 order to resolve the disputes between the Trustee and the Released Parties, including the Buyer,

 with respect to Claims and the Interest by selling the Claims and the Interest to the Buyer,

 subject to objections and higher and better offers by potential interested pa~•ties.

        7.      Contemporaneously with the filing ofthis Sale Procedures Motion,the Trustee

 has filed the Sale Motion, seeking authority to consummate the Sale Agreement, to sell the

 Claims and the Interest (collectively, the "Purchased Assets")to the Buyer for the amount of

 $100,000(the "Purchase Price"), and to provide a release to the Released Parties.
 Case 07-11753           Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17            Desc Main
                                      Document     Page 4 of 20



       8.          The Buyer has made a good faith deposit of$25,000 toward the Purchase Price.

       9.          Pursuant to the Sale Agreement and the Sale Motion:

              a.      The Purchased Assets are to be sold to the Buyer, subject to higher and better
                      offers, free and clear of all liens, claims, encumbrances and other interests and
                      shall be on an "as is""where is" basis without representations and warranties,
                      express or implied, all such representations and warranties being expressly
                      disclaimed.

              b.      Parties submitting counteroffers must submit a counteroffer that is $25,000
                      more than the Purchase Price, or no less than $125,000.

              c.      In the event that the Purchased Assets are sold to a party other than the Buyer,
                      such sale shall be on an "as is""where is" basis without representations and
                      warranties, express or implied, all such representations and warranties being
                      expressly disclaimed, and free and clear ofliens, claims, encumbrances and
                      other interests.

              d.      In the event that the Purchased Assets are sold to a party other than the Buyer,
                      the Buyer shall be entitled to the Termination Fee in the amount of$10,000.

       10.         By this motion,the Trustee seeks approval of Sale Procedures in connection with

the sale ofthe Purchased Assets and the Termination Fee to ensure an orderly sale process and

promote the maximum recovery for the Debtor's estate from the Purchased Assets.

                                        RELIEF REQUESTED

A.     Sale Procedures

       1 1.        The Trustee requests that the Bankruptcy Court enter an order substantially in the

form attached hereto as Exhibit A,approving the Sale Procedures(the "Sale Procedures

Order")including the following provisions:

       a.          Any competing bid shall be deemed to qualify as a competing bid for the purchase
                   ofthe Purchased Assets(a "Competing Bid")only if:(i) made upon terms and
                   provisions set forth in the Sale Agreement for the purchase ofthe Purchased
                   Assets and (ii) for a cash amount of at least $25,000 more than the sum ofthe
                   Purchase Price, or $125,000.

       b.          A Competing Bid must contain a case caption as set forth above and be filed, in
                   accordance with the applicable Federal and Local Rules of Bankruptcy Procedure,
                   with the United States Bankruptcy Court for the District of Massachusetts, John


                                                    4
Case 07-11753   Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17           Desc Main
                             Document     Page 5 of 20



          W. McCormack Post Office and Courthouse, 5 Post Office Square, Suite 1150,
          Boston, MA 02109-3945, on or before 4:30 p.m. on the date established by the
          Court(the "Bid Deadline"). A Competing Bid must be served on (i) Trustee's
          counsel, Murphy &King,Professional Corporation, One Beacon Street, Boston,
          MA 02108, Attn: Kathleen R. Cruickshank, Esq.;(ii) the Office ofthe United
          States Trustee, John W. McCormack Post Office and Court House, 5 Post Office
          Square, Boston, Massachusetts, 02109-3949; and (iii) counsel for the Buyer,
          Pachulski Stang Siehl &Jones, LLP,780 Third Avenue, 34th Floor, New York,
          New Your, att: Richard Mikels, Esq.(collectively, the "Bidding Notice Parties")

    c.    A Competing Bid must not be subject to contingencies for financing or the
          completion of due diligence.

    d.    Any bidder submitting a Competing Bid must deliver a cash deposit to counsel for
          the Trustee at the time of submission of such bid in the amount of$25,000. The
          cash deposit shall be in the form of a certified check or wire transfer of
          immediately available funds, and must be received on or before the Bid Deadline.
          The deposit delivered by a competing bidder will be forfeited in the event that
          such competing bidder is the successful bidder and fails to close on the sale
          through no fault ofthe Trustee.

    e.    Any party submitting a Competing Bid shall demonstrate to the Trustee's
          satisfaction that:(i) it is financially able to consummate the transactions
          contemplated by the Competing Bid, in cash in the amount ofthe Competing Bid,
          which ability may be demonstrated by submission of bank statements, current
          audited or unaudited financial statements, or other reasonable evidence, or, if the
          bidder is an entity formed for the purpose ofacquiring the assets in question,
          current audited or unaudited financial statements or other reasonable evidence of
          the financial capability ofthe equity holders ofthe bidder, and (ii) it is able to
          fulfill all remaining obligations in connection with the purchase ofthe Purchased
          Assets.

    f.    An auction for the Purchased Assets shall be held only if there is a Competing
          Bid. In the absence of a Competing Bid, the Trustee shall seek approval ofthe
          sale ofthe Purchased Assets to the Buyer, pursuant to the terms ofthe Sale
          Agreement.

    g.    Bidding at any auction for the Purchased Assets shall be conducted by the Trustee
          at the hearing on the Sale Motion (the "Sale Hearing") by open cry.

    h.    Only persons that have submitted a timely, qualified Competing Bid may
          participate in any action. Notwithstanding this provision, the Buyer may compete
          in any auction for the Purchased Assets, and shall be entitled to improve its offer
          at any auction for the Purchased Assets.
 Case 07-11753        Doc 329    Filed 08/13/19 Entered 08/13/19 14:28:17            Desc Main
                                  Document     Page 6 of 20



       i.     Any objection to the Sale Motion must be filed, in accordance with the applicable
              Federal and local Rules of Bankruptcy Procedure, with the United States
              Bankruptcy Court for the District of Massachusetts, John W. McCormack Post
              Office and Courthouse, 5 Post Office Square, Suite 1150, Boston, MA
              02109-3945, on or before the deadline established by the Court, and served on the
              Bidding Notice Parties.

B.     The Sale Procedures Should Be Approved

       12.     The Sale Procedures are usual and ordinary sale procedures in this district and

should be approved.

       13.     The paramount purpose of any sale of property of the estate is maximization of

the proceeds to be received. See, e.g., In re Mushroom Transp. Co., Inc., 382 Fad 325, 339(3d

Cir. 2004). Courts recognize that bid procedures are an effective way to enhance competitive

bidding and maximize the value to be received from sales of estate property. See In re

Integrated Res., Inc., 147 B.R. 650,659-660(S.D.N.Y. 1992).

       14.     The proposed Sale Procedures will establish parameters under which the value of

the Purchased Assets may be tested at the Sale Hearing. The Sale Procedures will enable the

Trustee to conduct an auction in a controlled, open and fair fashion. This, in turn, will encourage

active bidding from financially capable parties and dispel any doubts as to the highest and best

offer for the Purchased Assets. The Sale Procedures are consistent with sale procedures

previously approved by this Court. See, e.g., In re GPXInternational Tire Corp., Case No.09-

20170(Bankr. D. Mass October 30, 2009)[Docket No. 98]. The required initial overbid amount

is required by the Sale Agreement, takes into account the amount ofthe Termination Fee and is

designed to ensure that the Estate will be enhanced by the bidding process.

       15.     Therefore, the proposed Sale Procedures should be approved.
 Case 07-11753        Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17          Desc Main
                                   Document     Page 7 of 20



C.     Termination Fee Provisions

       16.      The Sale Agreement provides, in the event that Buyer is not ultimately the

successful bidder for the Purchased Assets, and in consideration ofthe Buyer having expended

considerable time and substantial expense in connection with the negotiation ofthe Sale

Agreement, that the Buyer is entitled a Termination Fee equal to $10,000. The Termination Fee

is subject to Court approval and shall be paid from the proceeds ofthe sale ofthe Purchased

Assets to a party other than the Buyer, pursuant to the Sale Motion(a"Comnetin~

Transaction"). The Trustee requests authority to pay the Termination Fee to the Buyer within

five(5)Business Days ofthe closing of a sale ofthe Purchased Assets to a party other than the

Buyer as an allowed administrative expense claim in the Bankruptcy Case pursuant to Section

503(b)(1) ofthe Bankruptcy Code with priority over other allowed administrative expense

claims.

D.        The Termination Fee Should Be Approved

          17.   Good and sufficient cause exists to approve the Termination Fee.

          18.   Termination Fees "are important tools to encourage bidding and to maximize the

value ofthe debtor's assets." Integrated Res., 147 B.R. at 659.

          19.   The Sale Agreement and the Termination Fee are the product of extensive

negotiation between the Trustee and the Buyer. The Buyer has expended, and likely will

continue to expend, considerable time, money and energy pursuing the purchase ofthe

Purchased Assets and has engaged in extended and lengthy good faith negotiations. The Sale

Agreement is the culmination of these efforts. The Termination Fee provides reasonable and

ordinary protection to the Buyer.

          20.   The Termination Fee was a material inducement for, and a condition of, the
                                                                                         se
Buyer's entry into the Sale Agreement. The Buyer is unwilling to act as the stalking-hor


                                                 7
 Case 07-11753       Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17            Desc Main
                                  Document     Page 8 of 20



bidder without the Termination Fee. By having the Buyer as a stalking-horse bidder, additional

bidding on the Purchased Assets will be promoted. The Termination Fee is, therefore, a

reasonable and necessary cost of preserving the value ofthe Estate. The Termination Fee is

common in sales ofthis type and is reasonable given the size ofthe transaction contemplated by

the Sale Agreement. In the event that the Trustee closes a Competing Transaction in the amount

of$125,000, the Termination Fee would represent eight percent(8%)ofthe Competing

Transaction.

       21.     For the foregoing reasons, the Termination Fee should be approved.

I;.     Nonce of Sale

       22.     Appended to this Sale Procedures Motion as Exhibit B is the proposed form of

Notice ofIntended Private Sale and Deadlinesfor Filing Objections and Counteroffers(the

"Sale Notice"). Once the Court provides the Trustee with the scheduled date for the Sale

Hearing and the deadline for filing objections to the Sale Motion and submission of counterbids,

the Trustee will serve the Sale Notice on the Notice Parties(as defined in the Sale Motion), with

copies ofthe Sale Motion, with exhibits, and any order approving this motion.

                        ADVANCED DETERMINATION REQUESTED

       23.     Pursuant to MLBR 6004-1(c)(2), the Trustee seeks entry ofthe Sale Procedures

Order prior to the setting of deadlines and a hearing date with respect to the Sale Motion so that

the sale process may be established and service of notice ofthe Sale Hearing may be made in

accordance with Federal Rule of Bankruptcy Procedure 2002 and MLBR 2002-1 and 6004-1.

                                            NOTICE

       24.     Copies of this Sale Procedures Motion have been served upon:(i) the Office of

the United States Trustee;(ii) counsel for Buyer;(iii) all parties who have filed a notice of




                                                 E:3
 Case 07-11753        Doc 329    Filed 08/13/19 Entered 08/13/19 14:28:17          Desc Main
                                  Document     Page 9 of 20



appearance and request for notice in these proceedings; and (iv) all known creditors ofthe

Debtor and Consolidation II. The Trustee requests that such notice be deemed sufficient and

appropriate notice.

         WHEREFORE,the Trustee requests that the Court:

      (a)      Schedule a hearing on the Sales Procedures Motion in advance of setting
deadlines and a hearing with respect to the Sale Motion;

      (b)      Approve this Sale Procedures Motion;

      (c)      Approve the Sale Procedures;

      (d)      Approve the Termination Fee;

      (e)      Enter the Sale Procedures Order, substantially in the form attached as Exhibit A;

      (~       Approve the Sale Notice attached hereto as Exhibit B;

      (g)      Schedule the hearing on the Sale Motion and identify dates for the filing
               objections to the Sale Motion and submission of counterbids prior to the Sale
               Hearing; and

      (h)      Grant such other relief as is just and proper.

                                                  Respectfully submitted,

                                                   HAROLD B. MURPHY,CHAPTER 7
                                                   TRUSTEE OF WILLIAM D. KWIATEK.

                                                   By his counsel,

                                                    /s/Kathleen R. Cruickshank
                                                   Kathleen R. Cruickshank(BBO #550675)
                                                   Murphy &King,Professional Corporation
                                                   One Beacon Street
                                                   Boston, Massachusetts 02108
                                                   Phone:(617)423-0400
                                                   kcruickshank(a,murphvkin~ com


Dated: August 13,2019

760430




                                                 G~
Case 07-11753   Doc 329   Filed 08/13/19 Entered 08/13/19 14:28:17   Desc Main
                          Document      Page 10 of 20




                                EXHIBIT A
 Case 07-11753       Doc 329      Filed 08/13/19 Entered 08/13/19 14:28:17           Desc Main
                                  Document      Page 11 of 20



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION


In re:                                               )
                                                             Chapter 7
WILLIAM D. KWIATEK,                                  )       Case No. 07-11753-MSH

                        Debtor.                      )
                                                     1

         ORDER APPROVING AND ESTABLISHING SALE PROCEDURES AND
                 APPROVING TERMINATION FEE PROVISIONS

         Harold B. Murphy,in his capacity as Chapter 7 Trustee (the "Trustee") ofthe above-

referenced debtor (the "Debtor") having filed his Motion by Chapter 7 Trusteefor Entry of

Order Approving and Establishing Sale Procedures and Termination Fee Provisions in

connection with Sale ofAssets Free and Clear ofLiens, Claims, Encumbrances and Interests(the

"Sale Procedures Motion")seeking entry of an order approving and establishing certain sale

procedures and a termination fee in connection with the Trustee's proposed sale the Purchased

Assets to Anlyn Associates, Inc.(the "Buyer"); and the Court having considered the Sale

Procedures Motion and all pleadings associated with that motion; and upon the arguments of

counsel and the evidence presented at the hearing on the Sale Procedures Motion; and after due

deliberation and sufficient cause therefore,

         THIS COURT HEREBY FINDS THAT:

         A.     Capitalized terms not otherwise defined in this order shall have the respective

meanings attributed to such terms in the Sale Procedures Motion.

         B.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(a) and

157(b)(1). Venue ofthis case in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
 Case 07-11753       Doc 329       Filed 08/13/19 Entered 08/13/19 14:28:17        Desc Main
                                   Document      Page 12 of 20


       C.      The Trustee has filed the Motion by Chapter 7 Trustee For Entry ofOrder

Authorizing and Approving:(I) Sale ofAssets By Private Sale, Free and Clear ofLiens, Claims,

Encumbrances and Interests and (II) Grant ofGeneral Release (the "Sale Motion"). The Sale

Motion seeks the approval ofthe Sale Agreement between the Trustee and the Buyer(the

"Agreement")that contemplates the sale ofthe Purchased Assets and authority to execute the

Release to the Released Parties.

       D.      The purchase price for the Purchased Assets pursuant to the Sale Agreement is

$100,000 (the "Purchase Price"). The Buyer has submitted a $25,000 deposit(the "Deposit") to

the Trustee.

       E.      The Sale Agreement provides that the Purchaser is entitled to a termination fee of

$10,000(the "Termination Fee")in the event that the Trustee consummates a sale ofthe

Purchased Asset to the proponent of a Competing Bid (as defined below).

       F.      The Buyer has expended, and likely will continue to expend, considerable time

and substantial money and energy pursuing the sale and has engaged in extended and lengthy

good faith negotiations. The Sale Agreement and closing ofthe transactions contemplated

thereby are the culmination ofthese efforts.

       G.      The Termination Fee was a material inducement for, and a condition of, the

Buyer's entry into the Sale Agreement. The Buyer is unwilling to act as the stalking-horse

bidder without the Termination Fee. By having the Buyer as a stalking-horse bidder, additional

bidding on the Purchased Assets will be promoted.

       H.      The approval of the Termination Fee will therefore benefit the Debtor's

bankruptcy estate.
 Case 07-11753         Doc 329        Filed 08/13/19 Entered 08/13/19 14:28:17                   Desc Main
                                      Document      Page 13 of 20



                Notice ofthe Sale Procedures Motion was appropriate under the circumstances,

and no further notice is required.

       J.       The Court has scheduled a hearing on the Sale Motion on                              2019 at

     _.m.(the "Sale Hearing")

       K.       Good and sufficient cause exists for the entry ofthis Order.

       NOW THEREFORE,it is HEREBY ORDERED,ADJUDGED AND DECREED AS

FOLLOWS:

                The Sale Procedures Motion is hereby granted in its entirety.

       2.       The following Sale Procedures shall apply to the sale ofthe Purchased Assets:

                a.     Any competing bid shall be deemed to qualify as a competing bid for the
                purchase of the Purchased Assets(a "Competing Bid") only if: (i) made upon
                terms and provisions set forth in the Sale Agreement for the purchase of all ofthe
                Purchased Assets and (ii) for a cash amount of at least $25,000 more than the sum
                ofthe Purchase Price, or $125,000.

                b.       A Competing Bid must contain a case caption as set forth above and be
                filed, in accordance with the applicable Federal and local Rules of Bankruptcy
                Procedure,I with the United States Bankruptcy Court for the District of
                Massachusetts, John W. McCormack Post Office and Courthouse, 5 Post Office
                Square, Suite 1150, Boston, MA 02109-3945, on or before 4:30 p.m. on
                              2019(the "Bid Deadline"). A Competing Bid must be served on (i)
                Trustee's counsel, Murphy &King,Professional Corporation, One Beacon Street,
                Boston, MA 02108, Attn: Kathleen R. Cruickshank, Esq.;(ii)the Office ofthe
                United States Trustee, John W. McCormack Post Office and Court House,5 Post
                Office Square, Boston, Massachusetts, 02109-3949; and (iii) counsel for the
                Buyer, Pachulski Stang Siehl &Jones,LLP,780 Third Avenue, 34th Floor, New
                York, New York 10017, Attn: Richard E, Mikels, Esq (collectively, the "Bidding
                Notice Parties").

                c.     A Competing Bid must not be subject to contingencies for financing or the
                completion ofdue diligence.

                d.     Any bidder submitting a Competing Bid must deliver a cash deposit to
                counsel for the Trustee at the time ofsubmission ofsuch bid in the amount of
                $25,000. The cash deposit shall be in the form of a certified check or wire

 Including, without limitation, the restrictions on facsimile filings pursuant to MLBR 5005-4.




                                                        4
 Case 07-11753       Doc 329      Filed 08/13/19 Entered 08/13/19 14:28:17            Desc Main
                                  Document      Page 14 of 20



               transfer ofimmediately available funds, and must be received on or before the Bid
               Deadline. The deposit delivered by a competing bidder will be forfeited in the
               event that such competing bidder is the successful bidder and fails to close on the
               sale through no fault ofthe Trustee.

               e.       Any party submitting a Competing Bid shall demonstrate to the Trustee's
               satisfaction that:(i) it is financially able to consummate the transactions
               contemplated by the Competing Bid, in cash in the amount ofthe Competing Bid,
               which ability may be demonstrated by submission of bank statements, current
               audited or unaudited financial statements, or other reasonable evidence, or, if the
               bidder is an entity formed for the purpose ofacquiring the assets in question,
               current audited or unaudited financial statements or other reasonable evidence of
               the financial capability of the equity holders of the bidder, and (ii) it is able to
               fulfill all remaining obligations in connection with the purchase ofthe Purchased
               Assets.

               f.      An auction for the Purchased Assets shall be held only if there is a
               Competing Bid. In the absence of a Competing Bid, the Trustee shall seek
               approval ofthe sale ofthe Purchased Assets to the Buyer, pursuant to the terms of
               the Sale Agreement.

               g.     Bidding at any auction for the Purchased Assets shall be conducted by the
               Trustee at the hearing on the Sale Motion (the "Sale Hearing") by open cry.

               h.       Only persons that have submitted a timely, qualified Competing Bid may
               participate in any auction. Notwithstanding this provision, the Buyer may
               compete in any auction for the Purchased Assets, and shall be entitled to improve
               its offer at any auction for the Purchased Assets.

               i.      Any objection to the Sale Motion must be filed, in accordance with the
               applicable Federal and local Rules of Bankruptcy Procedure, with the United
               States Bankruptcy Court for the District of Massachusetts, John W. McCormack
               Post Office and Courthouse, 5 Post Office Square, Suite 1150, Boston, MA
               02109-3945, on or before 4:30 p.m. on            ,2019, and served on the
               Bidding Notice Parties.

       3.      The proposed form of notice (the "Notice of Sale") attached to the Sale

Procedures Motion as Exhibit B is hereby approved, and the Trustee is authorized to serve the

Notice of Sale, via ECF and/or First Class U.S. mail, upon the parties-in-interest identified in the

Sale Procedures Motion.




                                                 5
 Case 07-11753       Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17             Desc Main
                                 Document      Page 15 of 20



       4.      If the party submitting the highest and best offer fails to close on the sale ofthe

Purchased Assets, the Trustee is authorized, but not directed, to sell the Purchased Assets to the

party submitting the next highest or best offer without the necessity offurther Court approval;

provided that nothing in this order shall modify or affect the ability ofthe Trustee or the Buyer to

terminate the Agreement according to its terms.

       5.      In the event the Buyer and/or the party who submits the highest and best bid for

the Purchased Assets fails to close on the sale, and such failure constitutes a breach ofthe

agreement between that party and the Trustee by such party, then such party's deposit shall be

forfeited to the Debtor's estate and the Trustee sha11 retain same as liquidated damages.

       6.      The Termination Fee is approved. In the event that the Purchased Assets are sold

to a party other than the Buyer, the Trustee is authorized to remit the Termination Fee in

accordance with the Sale Agreement and this Order. At the election ofthe Trustee, the Trustee

may pay the Termination Fee to the Buyer from the proceeds and at the closing of a transaction

for the Purchased Assets to a party other than the Buyer, pursuant to the Sale Motion(a

"Competing Transaction"). The Buyer's right to the Termination Fee is hereby deemed to be an

allowed administrative expense claim under Section 503(b)ofthe Bankruptcy Code with priority

over all other allowed administrative expense claims.

       7.      In the event ofthe consummation of a Competing Transaction, the Deposit, or in

the event that any Competing Bid is not the winning bid, the deposit ofthe proponent ofsuch

unsuccessful Competing Bid, shall be released to the Buyer or the proponent of an unsuccessful

Competing Bid, as applicable, without further notice or order ofthe Court(and the automatic

stay under Section 362 of the Bankruptcy Code is hereby waived to the extent necessary to
 Case 07-11753       Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17             Desc Main
                                 Document      Page 16 of 20



permit such release and any actions that may be necessary or proper for any party to take to

effectuate such release).

         8.    This Court shall retain jurisdiction over any matters related to or arising from the

implementation ofthis Order, including to (i) interpret, implement and enforce the provisions of

this Order and the Agreement, any subsequent amendments to, modifications of, consents

relating to or waivers thereof and any related documents and (ii) adjudicate all matters

concerning the Sale Procedures, the Sale Motion,this Order or the Agreement.




                                              Melvin S. Hoffinan, United States Bankr~.iptcy Judge
DATED:                      ,_,2019
760556




                                                 fil
Case 07-11753   Doc 329   Filed 08/13/19 Entered 08/13/19 14:28:17   Desc Main
                          Document      Page 17 of 20




                                EXHIBIT B
  Case 07-11753       Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17          Desc Main
                                  Document      Page 18 of 20



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION


 In re:                                             )
                                                            Chapter 7
 WILLIAM D. KWIATEK,                                )       Case No. 07-11753-MSH

                        Debtor.                     )
                                                    1

          NOTICE OF INTENDED PRIVATE SALE AND DEADLINES FOR FILING
                       OBJECTIONS AND COUNTEROFFERS

 TO CREDITORS AND PARTIES IN INTEREST:

         PLEASE TAKE NOTICE THAT,on August _, 2019, Harold B. Murphy,the Chapter 7
 Trustee (the "Trustee") ofthe bankruptcy estate (the "Estate") of William D. Kwiatek (the
"Debtor"), filed the Motion by Chapter 7 Trusteefor Entry ofOrder Authorizing and Approving
( I) Sale ofI Assets by Private Sale, Free and Clear ofLiens, Claims, Encumbrances and Interests
 and (11) Grant ofGeneral Release (the "Sale Motion")and the Motion by Chapter 7 Trusteefor
 Entry ofOrder Approving and Establishing Sale Procedures and Termination Fee Provisions in
 Connection with Sale ofAssets Free and Clear ofLiens, Claims, Encumbrances and Interests
(Determination Requested in Advance ofSale Motion)(the "Sale Procedures Motion")pursuant
 to which the Trustee seeks entry of an order authorizing and approving(1)the private sale
 pursuant to an Agreement Regarding Purchase and Sale of Membership Interests and Claims
(the "Sale Agreement")of certain assets ofthe Estate and Consolidation USA II, LLC,the
 Debtor's wholly owned corporation, as more fully described in the Sale Motion and the Sale
 Agreement (collectively, the "Purchased Assets")to Anlyn Associates, Inc.(the "Bauer")for a
 purchase price of$100,000, as well as authority for the establishment of certain procedures
 related to the sale ofthe property(as set forth in the Sale Procedures Motion), free and clear of
 all liens, claims, interests and other encumbrances, to the Buyer. The Sale Motion also seeks
 authority for the Trustee to grant a release to the Released Parties(as defined in the Sale
 Agreement and the Sale Motion).

         The Purchased Assets consist of(i) Consolidation II's one-third membership interest(the
"Interest")in Excalibur I, LLC,a New York limited liability corporation ("Excalibur I")and
(ii) the claims ofthe Estate, the Debtor and Consolidation II, of whatever kind and nature, known
 or unknown, against the Released Parties, including, without limitation, those on account of
 Excalibur I's operations(the "Claims"), as is more fully set forth in the Sale Motion.

        PLEASE TAKE FURTHER NOTICE THAT the sale ofthe Purchased Assets shall be
 on an "as is""where is" basis without representations and warranties, express or implied, all
 such representations and warranties being expressly disclaimed.
 Case 07-11753       Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17           Desc Main
                                 Document      Page 19 of 20



        Pursuant to Section 363 ofthe Bankruptcy Code, the Purchased Assets shall be sold free
and clear of all liens, claims, interests and encumbrances, including without limitation all
consensual liens and security interests and all liens or claims arising by operation oflaw with any
and all such liens, claims, encumbrances and interests shall attach to the proceeds ofthe sale of
the Purchased Assets to the same extent and priority as existed prior to the filing ofthe Debtor's
bankruptcy case.

        Nothing in this notice constitutes a waiver ofthe Trustee's right to review and challenge
the extent, priority or validity of any lien, claim, encumbrance or interest.

        PLEASE TAKE FURTHER NOTICE THAT a hearing on the Sale Motion will be
held on                           ,2019 at          .m.(the "Sale Hearing") before the
Honorable Melvin S. Hoffman, United States Bankruptcy Judge, United States Bankruptcy Court
for the District of Massachusetts(Eastern Division), John W. McCormack Post Office and Court
House,5 Post Office Square, Boston, Massachusetts, 02109-3949. The Trustee will seek
approval ofthe Sale Motion at the Sale Hearing.

        PLEASE TAKE FURTHER NOTICE THAT,pursuant to that certain order ofthe
United States Bankruptcy Court for the District of Massachusetts (the "Court"), dated
                            2019 approving the Sale Procedures Motion (the "Sale Procedures
Order"), the Court has established procedures for bidding and proposing counteroffers for the
sale of the Purchased Assets.

       PLEASE TAKE FURTHER NOTICE THAT any counteroffer for the purchase ofthe
Purchased Assets pursuant to the Sale Motion must be made in writing and filed with the Clerk
ofthe Court, via the Bankruptcy Court's CM/ECF System (for registered users) or by mail by
                           2019 at          . m.(the "Bid Deadline") and served so that the
counteroffer is received on or before the Bid Deadline by (i) Trustee's counsel, Murphy &
King, Professional Corporation, One Beacon Street, Boston, MA 02108, Attn: Kathleen R.
Cruickshank, Esq.;(ii) the Office ofthe United States Trustee, John W. McCormack Post Office
and Court House,5 Post Office Square, Boston, Massachusetts, 02109-3949; and (iii) counsel for
the Buyer, Pachulski Stang Siehl &Jones, LLP,780 Third Avenue, 34th Floor, New York, New
York 10017, Attn: Richard E, Mikels Esq.

       Any party intending to make counteroffers or bid on the Purchased Assets must comply
with the Sale Procedures Order.

       In the event that a qualifying counteroffer for the Purchased Assets is received, an
auction will be held for the Purchased Assets at the Sale Hearing. In the event that no qualifying
counteroffer is received, the Trustee shall seek authority to sell the Purchased Assets to the
Buyer.

      PLEASE TAKE FURTHER NOTICE THAT any objection to the Sale Motion must
be made in writing and filed with the Clerk ofthe Court, via the Bankruptcy Court's CM/ECF
System (for registered users) or by mail by                          ,2019 at          .m.(the
"Objection Deadline")and served so that the objection is   received on or before the Objection
Deadline by (i) Trustee's counsel, Murphy &King,Professional Corporation, One Beacon

                                                 2
 Case 07-11753      Doc 329     Filed 08/13/19 Entered 08/13/19 14:28:17           Desc Main
                                Document      Page 20 of 20



Street, Boston, MA 02108, Attn: Kathleen R. Cruickshank, Esq.;(ii) the Office ofthe United
States Trustee, John W.McCormack Post Office and Court House,5 Post Office Square, Boston,
Massachusetts, 02109-3949; and (iii) counsel for the Buyer, Pachulski Stang Siehl &Jones,LLP,
780 Third Avenue, 34th Floor, New York, New York 10017, Attn: Richard E. Mikels, Esq. Any
party filing an objection to the Sale Motion is required to appear at the Sale Hearing and absent
such appearance, such objection shall be overruled and deemed moot. Any objection to the Sale
Motion shall be governed by Federal Rule of Bankruptcy Procedure 9014.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE,THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE SALE MOTION
WITHOUT FURTHER NOTICE TO YOU OR OPPORTUNITY TO OBJECT. A COPY
OF THE SALE PROCEDURES ORDER IS ATTACHED TO THIS NOTICE. COPIES
OF THE SALE MOTION,THE RELATED EXHIBITS AND ADDITIONAL COPIES OF
THE SALE PROCEDURES ORDER MAY BE OBTAINED FROM THE
UNDERSIGNED COUNSEL FREE OF CHARGE.

                                                 HAROLD B. MURPHY,CHAPTER 7
                                                 TRUSTEE OF WILLIAM D. KWIATEK

                                                 By his counsel,

                                                  /s/Kathleen R. Cruickshank
                                                 Kathleen R. Cruickshank(BBO #550675)
                                                 Murphy &King,Professional Corporation
                                                 One Beacon Street
                                                 Boston, Massachusetts 02108
                                                 Phone:(617)423-0400
                                                 Facsimile:(617)556-8985
                                                 kcruickshanlcnmurphvkin~coin

Dated:               ,2019

760431
